Per Curiam:

This suit was brought to cancel an oil- and-gas lease on the ground of an alleged forfeiture. The case was tried on an agreed statement of facts, and the court found and rendered judgment for the defendant. The plaintiff brings the case here for review on a transcript of the record, to which is attached a copy of the agreed statement of facts. The agreed statement was not made a part of the record by a bill of exceptions. The only contention of the plaintiff is that the court erred in not finding the facts for him. Defendant contends here that this court cannot examine the agreed statement upon which the trial court found for defendant because it was not made a part of the record, and is therefore not before this court.
An agreed statement of facts is only the evidence in the cause, and is not a part of the record unless made so by a bill of exceptions. (Patee v. Parkinson, 18 Kan. 465; Myers v. Wheelock, 60 Kan. 747, 57 Pac. 956; Woolverton v. Johnson, 69 Kan. 708, 77 Pac. 559.)
The plaintiff not having preserved the agreed statement of facts in the record, it is not before us for our consideration.
The judgment is therefore affirmed.